 Case 2:18-cv-06879-R-SS Document 25 Filed 01/21/19 Page 1 of 12 Page ID #:220




 1   JEFFREY A. ROSENFELD (SBN 136896)
     RACHEL E. K. LOWE (SBN 246361)
 2   ALSTON & BIRD LLP
     333 South Hope Street, 16th Floor
 3   Los Angeles, CA 90071-1410
     Telephone: (213) 576-1000
 4   Facsimile: (213) 576-1100
     E-mail:    jeffrey.rosenfeld@alston.com
 5              rachel.lowe@alston.com
 6   HOLLY SAPORITO (pro hac vice)
     ALSTON & BIRD LLP
 7   1201 West Peachtree Street
     Atlanta, GA 30309
 8   Telephone: (404) 881-7000
     Facsimile: (404) 881-7777
 9   E-mail:     holly.saporito@alston.com
10   BRADY COX (pro hac vice)
     ALSTON & BIRD LLP
11   2200 Ross Avenue, Suite 2300
     Dallas, TX 75201
12   Telephone: (214) 922-3443
     Facsimile: (214) 922-3843
13   E-mail:     brady.cox@alston.com
     Attorneys for Defendant
14   PROVIDE COMMERCE, INC.
15
                             UNITED STATES DISTRICT COURT
16
                        CENTRAL DISTRICT OF CALIFORNIA
17
18   TASTE OF NATURE, INC.,                     Case No.: 2:18-cv-06879-R-SS
19              Plaintiff,                      Assigned to the Hon. Manuel L. Real
20        v.
                                                DEFENDANT’S REPLY IN SUPPORT
21   PROVIDE COMMERCE, INC.,                    OF ITS MOTION TO DISMISS
22              Defendant.                      Date:       Feb. 4, 2019
                                                Time:       10:00 AM
23                                              Location.: Courtroom 880, Roybal
24                                              Federal Building and U.S. Courthouse

25                                              Complaint Filed: August 10, 2018
                                                Trial Date:      N/A
26
27
28
                      DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                   Case No. 2:18-cv-06879-R-SS
 Case 2:18-cv-06879-R-SS Document 25 Filed 01/21/19 Page 2 of 12 Page ID #:221




 1         Plaintiff’s Opposition to Defendant’s Motion to Dismiss Plaintiff’s First
 2   Amended Complaint (ECF No. 24, “Opposition”) fails to demonstrate any viable legal
 3   theory that would prevent the dismissal of this case. Plaintiff’s causes of action all stand
 4   on the same shaky foundation of Plaintiff’s allegation that a single affirmative defense
 5   alleged by Defendant constitutes an “attack” under the 2011 License Agreement
 6   between the parties. But the law provides that an affirmative defense is not an attack
 7   on a mark, and, as a result, Plaintiff fails to state a claim for breach of contract.
 8         Moreover, Plaintiff brought this action in violation of its express agreement in
 9   Section 7.1 of the 2011 License Agreement to first attempt to negotiate a resolution
10   between the parties, and this action should be dismissed, or at least stayed, while the
11   parties complete mandatory mediation. Plaintiff’s interpretation of Section 7.1 and
12   Section 7.3 to avoid its ADR obligation runs counter to the plain language of the
13   mediation requirement and runs afoul of common sense—Sections 7.1 and 7.2 would
14   have no binding effect if a party could always file a lawsuit seeking both monetary and
15   injunctive relief regarding the contract without actually taking any steps to seek
16   immediate injunctive relief. Plaintiff’s failure to diligently seek “immediate injunctive
17   relief” in this Court demonstrates that its reliance on Section 7.3 of the 2011 License
18   Agreement to escape mediation is misplaced.
19         As further detailed herein, nothing in Plaintiff’s Opposition shows that the claims
20   in its First Amended Complaint (“FAC”) were properly pleaded. The Court should
21   therefore dismiss Plaintiff’s claims for relief and deny its request for leave to further
22   amend its previously amended Complaint as an amendment would be futile; there are
23   no specific facts Plaintiff could add to salvage its claims.
24
25
26
27
28
                                                   1
                         DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                      Case No. 2:18-cv-06879-R-SS
 Case 2:18-cv-06879-R-SS Document 25 Filed 01/21/19 Page 3 of 12 Page ID #:222




 1   I.    Defendant’s Motion to Dismiss Should Be Granted
 2         A.     Defendant Could Not Have Breached the 2011 License Agreement
 3                Because Plaintiff Agrees that Defendant Was Legally Entitled to File
                  Its Trademark Application
 4
           Plaintiff first argues in its Opposition that the FAC properly pleads all the
 5
     elements of a breach of contract claim, including a breach of the 2011 License
 6
     Agreement (ECF No. 24, p. 5). Plaintiff’s argument, however, is belied by admissions
 7
     made in its Opposition.
 8
           Specifically, the FAC alleges three breaches of the 2011 License Agreement, all
 9
     of which stem from Defendant’s allegedly unauthorized filing of a trademark
10
     application for the SHARI’S GOURMET mark:
11
           (1) Defendant’s filing of the Application for trademark registration of
12
           a Permitted Use, specifically of THE MARKS in connection with the
13
           additional literal element “Gourmet” and challenging Plaintiffs rights to
14
           THE MARKS by and through its contention that Plaintiff has abandoned
15
           its interest in THE MARKS;
16
           (2) Defendant’s refusal to comply with the provisions of Section 3.3
17
           despite receiving notice on August 15, 2018, of Plaintiff’ [sic] intention to
18
           immediately terminate Defendant’s rights under the License Agreement;
19
           and
20
           (3) Defendant’s continued use of THE MARKS despite having received
21
           notice of Plaintiff’s intention to immediately terminate Defendant’s rights
22
           under the License Agreement.
23
     (FAC (ECF No. 10), ¶ 61 (emphasis added)). However, in its Opposition, Plaintiff now
24
     asserts that “Plaintiff has not alleged that Defendant’s efforts to register the licensed
25
     ‘Shari [sic] Gourmet’ trademark constituted a breach of contract.” (ECF No. 24, p. 7
26
     (emphasis added).) Instead, Plaintiff now alleges that it was “events that occurred in
27
     connection with [Defendant’s registration] efforts,” i.e., statements made in response to
28
                                                 2
                        DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                     Case No. 2:18-cv-06879-R-SS
 Case 2:18-cv-06879-R-SS Document 25 Filed 01/21/19 Page 4 of 12 Page ID #:223




 1   the opposition Plaintiff filed to block registration of Defendant’s SHARI’S GOURMET
 2   mark, that “gave rise to Plaintiff’s breach of contract claim.”1 (Id.)
 3         This argument is nonsensical. If Defendant was contractually permitted to seek
 4   registration of its SHARI’S GOURMET mark—which Plaintiff does not dispute—it
 5   logically flows that Defendant was also entitled to defend its application in the
 6   Trademark Office proceedings. By filing an Opposition to Defendant’s Application in
 7   the Trademark Trial and Appeal Board (“TTAB”), it was Plaintiff—not Defendant—
 8   that was the “attacker.” Defendant’s Answer in the TTAB proceedings simply included
 9   defenses to Plaintiff’s attack on the registration of Defendant’s SHARI’S GOURMET
10   mark. (Cf. FAC (ECF No. 10) ¶ 30.)
11         As described at length in Defendant’s motion to dismiss, the mere listing of an
12   affirmative defense of abandonment (without a corresponding counterclaim) does not,
13   legally, constitute an “attack” on Plaintiff’s mark, because the TTAB will not, as a
14   matter of law, address an abandonment argument unless such argument is made in a
15   counterclaim.    TRADEMARK TRIAL       AND   APPEAL BOARD MANUAL          OF   PROCEDURE
16   (“TBMP”) § 311.02(b); Textron, Inc. v. The Gillette Co., 180 USPQ 152, 153 (TTAB
17   1973). Thus, Plaintiff’s Opposition effectively concedes that the FAC’s first alleged
18   “default,” i.e., the activities related to Defendant’s SHARI’S GOURMET application,
19   is not a properly-pleaded breach of the Parties’ agreement.
20         Similarly, the remaining alleged defaults Plaintiff claims in the FAC spring from
21   the first alleged default. If the first pleaded default was not a breach, then the second
22   and third pleaded defaults cannot separately constitute breaches of the 2011 License
23   Agreement. If Defendant did not breach the agreement through its Answer to Plaintiff’s
24
25   1
       Because Plaintiff’s first and third arguments—i.e., that it properly pleaded the
26   elements of a breach of contract claim (Opp. Argument IV.A) and that Defendant’s
     ability to file a trademark application for its SHARI’S GOURMET mark is “irrelevant”
27   (Opp. Argument IV.C)—are inextricably intertwined, they are addressed together in
28   this Section.
                                                  3
                        DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                     Case No. 2:18-cv-06879-R-SS
 Case 2:18-cv-06879-R-SS Document 25 Filed 01/21/19 Page 5 of 12 Page ID #:224




 1   Opposition and remained licensed to the use the SHARI marks, then it did not need to
 2   comply with Section 3.3 of the Agreement or cease using the marks. Accordingly,
 3   Plaintiff’s entire breach of contract claim hinges on whether Defendant’s listing of an
 4   affirmative defense in response to Plaintiff’s opposition to Defendants’ trademark
 5   application constitutes an “attack” on Plaintiff’s rights or title in the SHARI marks.
 6   Because it does not, Plaintiff’s breach of contract claims must be dismissed. Fed. R.
 7   Civ. P. 12(b)(6); Oasis W. Realty, LLC v. Goldman, 51 Cal. 4th 811, 821, 124 Cal. Rptr.
 8   3d 256, 263, 250 P.3d 1115, 1121 (2011)) (a breach is a required element for a breach
 9   of contract action in California).
10         B.     The “Plain Language” of the Agreement Does Not Define an
11                “Attack,” But a Defense Is Not an Attack
12         Plaintiffs next argues that the “plain language of the License Agreement (not to
13   mention general trademark laws)” supports its contention that Defendant’s filing of an
14   affirmative defense alleging the nonuse of certain goods in Plaintiff’s registrations (that
15   is, stating that Plaintiff may no longer sell certain goods using the mark) is an “attack”
16   sufficient to warrant the invocation of Section 7.3 of the License Agreement (ECF No.
17   24, p. 6). In doing so, however, Plaintiff fails to point to: (i) any language in the License
18   Agreement other than the “attack” provision; or (ii) any “general trademark laws” that
19   support its contention that such a defense is an attack.
20         Contrary to Plaintiff’s assertion in its Opposition, the “plain language” of the
21   2011 License Agreement does not define what actions would or would not constitute an
22   attack (ECF No. 10-1, Exhibit 2, § 3.2(e)). Indeed, the contract is silent regarding
23   “attacks” on Plaintiff’s rights and title to the marks except to say that attacks would
24   constitute a breach. (Id.) Common sense dictates that an “attack” on Plaintiff’s rights
25   and titles to the mark requires an action that could adversely affect either Plaintiff’s
26   rights or its title. Defendant’s affirmative defense can have no effect on Plaintiff’s rights
27   or title to its SHARI marks, and therefore is not an attack under any reasonable
28   interpretation.
                                                  4
                         DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                      Case No. 2:18-cv-06879-R-SS
 Case 2:18-cv-06879-R-SS Document 25 Filed 01/21/19 Page 6 of 12 Page ID #:225




 1         To the extent that the Court finds this language to be ambiguous (Defendant
 2   contends it is not), it is this Court that must determine, as a matter of law, the meaning
 3   of contractual provisions, and Plaintiff has not alleged that any additional facts beyond
 4   the four corners of the 2011 License Agreement are required for the Court to interpret
 5   this contractual provision. Thus, this issue is ripe for dismissal under Rule 12(b)(6).
 6   Viacom Int’l, Inc. v. MGA Entm’t, Inc., No. CV 15-9621-R, 2016 U.S. Dist. LEXIS
 7   93259, at *13-14 (C.D. Cal. July 18, 2016) (holding that a party “must do more than
 8   argue a self-serving interpretation of a contract term—it must offer evidence raising an
 9   issue of fact as to contract interpretation. Otherwise, if there is no conflict in the
10   extrinsic evidence, the court simply construes the contract as a matter of law.”); see also
11   Oceanside 84, Ltd. v. Fid. Fed. Bank, 56 Cal. App. 4th 1441, 1451 (1997) (quoting
12   Parsons v. Bristol Dev. Co., 62 Cal. 2d 861, 865 (1965) (“It is therefore solely a judicial
13   function to interpret a written instrument unless the interpretation turns upon the
14   credibility of extrinsic evidence.”).
15         Furthermore, the “general trademark laws” Plaintiff refers to actually foreclose
16   its argument, showing instead that Defendant’s argument is correct as a matter of law.
17   Indeed, the Trademark Office’s own rules and decisions make clear that the mere filing
18   of an affirmative defense is not itself an “attack” on a mark. See, e.g., TBMP,
19   § 311.02(b); Textron, Inc. v. The Gillette Co., 180 USPQ 152, 153 (TTAB 1973);
20   Thuron Industries, Inc. v. Conard-Pyle Co., 579 F.2d 633 (CCPA 1978) (“[A]
21   registration pleaded in an opposition or in a petition to cancel may be attacked only by
22   way of a counterclaim for cancelation thereof.”) (emphasis added); see also 37 C.F.R.
23   § 2.106(b)(3)(ii) (“An attack on the validity of a registration pleaded by an opposer will
24   not be heard unless a counterclaim or separate petition is filed to seek the cancellation
25   of such registration.”). Because a registered mark cannot be attacked in an opposition
26   proceeding except by way of a counterclaim for cancellation, Defendant’s affirmative
27   defense (which was not accompanied by a corresponding counterclaim) cannot
28
                                                  5
                         DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                      Case No. 2:18-cv-06879-R-SS
 Case 2:18-cv-06879-R-SS Document 25 Filed 01/21/19 Page 7 of 12 Page ID #:226




 1   constitute an attack on Plaintiff’s mark, as a matter of law. TBMP, § 311.02(b);
 2   Textron, Inc. v. The Gillette Co., 180 USPQ 152, 153 (TTAB 1973). Plaintiff has
 3   pointed to no authority that shows otherwise.
 4         C.     Defendant Did Not Waive Any Objection to Plaintiff’s Trademark
 5                Infringement Claims, Which Should Both Be Dismissed
 6         Plaintiff’s third argument is that “[Defendant’s] Motion does not address
 7   Plaintiff’s second claim for Trademark Infringement, which alleges that Defendant’s
 8   use of THE MARKS is likely to cause confusion. Therefore, Defendant has waived its
 9   challenge to this claim.” (ECF No. 24, p. 11 (footnote omitted).) However, Defendant’s
10   Motion expressly addressed both of Plaintiff’s trademark infringement claims, arguing
11   that: (i) because the 2011 License Agreement was not properly terminated, “a dismissal
12   of Plaintiff’s breach of contract claims requires a dismissal of Plaintiff’s claims for
13   trademark infringement, as Defendant would remain licensed to use its SHARI marks
14   in commerce under that license agreement”; and (ii) “to the extent Plaintiff contends
15   that Defendant’s license does not extend to the classes of services listed in the SHARI’S
16   GOURMET application, its trademark infringement claims nevertheless still fail as a
17   matter of law” because the applied-for goods and services for Defendant’s SHARI’S
18   GOURMET mark “are not proximate, or confusingly similar, to the goods for which
19   Plaintiff has rights in its SHARI marks.” (ECF No. 17-1, p. 14-15.) Thus, this argument
20   also fails. Defendant’s goods and services were either specifically authorized to be used
21   with the SHARI marks, or did not require authorization.
22
           D.     Plaintiff’s Request for Monetary Damages and Its Failure to Seek
23                Immediate Injunctive Relief Show that Mediation Is Required
24         Plaintiff further argues that is was not required to mediate this dispute, because
25   it properly bypassed mediation by invoking Section 7.3 of the License Agreement (ECF
26   No. 24, p. 8). Defendant does concede that Section 7.3 of the License Agreement
27
28
                                                 6
                        DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                     Case No. 2:18-cv-06879-R-SS
 Case 2:18-cv-06879-R-SS Document 25 Filed 01/21/19 Page 8 of 12 Page ID #:227




 1   provides an exception to the mandatory mediation of the Parties’ contract-related
 2   disputes, but only in certain, limited, instances not applicable here.
 3            Specifically, the License Agreement’s narrow exception to the pre-suit mediation
 4   requirement applies only in cases in which Plaintiff requests injunctive relief to prevent
 5   a breach of the License Agreement, and is intended for cases in which immediate relief
 6   is necessary and monetary damages are inadequate. (ECF No. 10-1, Exhibit 2, § 7.3
 7   (“. . . Licensor may . . . seek injunctive relief to enjoin a Licensee’s breach of this
 8   Agreement. . . . Licensor will be entitled to immediate injunctive relief and to obtain an
 9   order restraining any threatened or future breach.”)). This exception to mandatory
10   mediation, however, is not applicable here.
11            Plaintiff’s conduct is wholly inconsistent with a Licensor seeking immediate
12   injunctive relief through a temporary restraining order to restrain a breach of the License
13   Agreement under exigent circumstances. The alleged breach of the agreement occurred
14   by March 14, 2018, when Defendant filed its answer containing the allegedly offending
15   affirmative defense to Plaintiff’s Opposition to Defendant’s trademark application
16   (ECF No. 10, ¶ 31). However, Plaintiff did not initially file this lawsuit until August
17   10, 2018—nearly five months later (ECF No. 1).               Tellingly, Plaintiff’s Original
18   Complaint did not contain any claim for injunctive relief for Defendant’s alleged breach
19   of contract (see id. at pp. 10-11). Similarly, after filing suit, Plaintiff did not make any
20   attempt to actually prosecute this case until after the Court issued an October 10, 2018
21   show cause order directing Plaintiff to state why this case should not be dismissed for
22   lack of prosecution (ECF No. 9). In fact, it was not until Plaintiff filed its FAC on
23   November 2, 2018, almost seven months after Defendant filed its answer in the TTAB
24   proceeding, that Plaintiff first raised a right to injunctive relief for its breach of contract
25   claim.
26            Even then, Plaintiff has never sought the “immediate injunctive relief” expressly
27   contemplated by Section 7.3 by requesting either a preliminary injunction or a
28
                                                   7
                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                       Case No. 2:18-cv-06879-R-SS
 Case 2:18-cv-06879-R-SS Document 25 Filed 01/21/19 Page 9 of 12 Page ID #:228




 1   temporary restraining order. This delay demonstrates that there is no urgency or
 2   irreparable harm to Plaintiff. See Oakland Tribune, Inc. v. Chronicle Publ’g Co., 762
 3   F.2d 1374, 1377 (9th Cir. 1985) (A plaintiff's “long delay before seeking a preliminary
 4   injunction implies a lack of urgency and irreparable harm.”); see also Lydo Enters. v.
 5   City of Las Vegas, 745 F.2d 1211, 1213 (9th Cir. 1984) (finding a delay in seeking a
 6   preliminary injunction is a factor to be considered in granting injunctive relief, because
 7   “[b]y sleeping on its rights a plaintiff demonstrates the lack of need for speedy action”
 8   (citations omitted)).
 9         Plaintiff argues that under Defendant’s interpretation of the contract, Section 7.3
10   would be rendered “irrelevant” (ECF No. 24, p. 9). This is simply not true. Under
11   Defendant’s interpretation of the License Agreement, Section 7.3 applies when Plaintiff
12   seeks only injunctive relief and takes steps to actually request that relief. In this case,
13   however, Plaintiff: (i) is seeking monetary damages for the alleged breach (which is not
14   allowed under § 7.3 of the 2011 License Agreement); (ii) has not been diligent in
15   seeking injunctive relief; and (iii) has never indicated a need for immediate relief, as is
16   envisioned under the License Agreement for Section 7.3 to apply. If Plaintiff’s
17   interpretation were correct, Section 7.2’s carefully-crafted mediation provision could
18   never be enforced, so long as Plaintiff subjectively felt that Defendant was “attacking”
19   its marks and Plaintiff referenced in any pleading a right to eventually seek an
20   injunction, however innocent Defendant’s actions might actually be. This interpretation
21   of the contract would lead to an absurd result, and should therefore be rejected. (See
22   ECF No. 17-1, p. 13 (collecting statutes and cases explaining why this interpretation is
23   incorrect).)
24         In short, Plaintiff has not actually taken any steps to avail itself of the “immediate
25   injunctive relief” that it perfunctorily claims it is entitled to. Plaintiff’s unexplained
26   delays and failures to actually request injunctive relief undercut its arguments that it is
27
28
                                                  8
                        DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                     Case No. 2:18-cv-06879-R-SS
 Case 2:18-cv-06879-R-SS Document 25 Filed 01/21/19 Page 10 of 12 Page ID #:229




 1   using Section 7.3 for its intended purpose, and its improper attempt to bypass mediation
 2   should be rejected.
 3   II.   Compelling Mediation Is Well Within the Court’s Authority
 4         Plaintiff next opposes Defendant’s alternative request that the Court compel the
 5   parties to engage in the contractually-required mediation process outlined in the 2011
 6   License Agreement if it is hesitant to dismiss this action outright, arguing that a Rule
 7   12(b)(6) Motion is not a proper vehicle for a motion to compel mediation (ECF No. 24,
 8   p. 10). Plaintiff’s argument runs contrary to the law. Plaintiff’s refusal to mediate now
 9   also smacks of gamesmanship in light of the 2011 License Agreement’s requirement,
10   as well as Plaintiff’s agreement to engage in private mediation in the Joint Status Report.
11         Plaintiff misunderstands Defendant’s argument, in which Defendant requested
12   that the Court compel mediation as an alternative to dismissing this action outright
13   (which would be the relief requested under Rule 12(b)(6)). (See ECF No. 17-1, p. 10
14   n. 5 (“In the event this case is not dismissed, at the very least it should be stayed pending
15   the outcome of the agreed mediation procedure. Cf. Schwartz v. Westminster Servs.,
16   Inc., No. 8:10-cv-1722, 2010 WL 3522141, at *1 (M.D. Fla. Sept. 8, 2010) (‘court
17   routinely stay . . . proceedings to allow for implementation of the agreed-upon dispute
18   resolution mechanism’ and collecting cases).”)
19         Courts frequently compel alternative dispute resolution procedures in response
20   to motions that are both a motion to dismiss and a motion to compel contractually-
21   required arbitration or mediation. See, e.g., 2151 Michelson, L.P. v. Corp. of the
22   Presiding Bishop of the Church of Jesus Christ of Latter-day Saints, No. 8:17-cv-0781
23   DOC (DFMx), 2017 U.S. Dist. LEXIS 93326, at *1, 19 (C.D. Cal. June 16, 2017)
24   (granting defendant’s “Motion to Dismiss and Compel Arbitration”); see also Totten v.
25   Kellogg Brown & Root, LLC, 152 F. Supp. 3d 1243, 1247-48 (C.D. Cal. 2016) (ordering
26   arbitration in response to defendant’s motion to “motion to compel arbitration and
27   dismiss or stay the action”).
28
                                                    9
                           DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                        Case No. 2:18-cv-06879-R-SS
 Case 2:18-cv-06879-R-SS Document 25 Filed 01/21/19 Page 11 of 12 Page ID #:230




 1          Additionally, a United States district court may compel mediation pursuant to its
 2   authority under local court rule, statute, the Federal Rules of Civil Procedure, or the
 3   Court’s inherent powers. In re Atlantic Pipe Corp., 304 F.3d 135, 140-145 (1st Cir.
 4   2002) (detailing the sources of the Court’s authority to mandate mediation); see also
 5   Civil L.R. 16-15.4 (suggested ADR procedures); General Order 11-10 (detailing this
 6   Court’s ADR program).
 7          Unless exempted by the trial judge, parties in every civil case in this District are
 8   required to participate in one of the Court’s mandatory ADR procedures. Civil L.R. 16-
 9   15.1. In fact, in this very case the parties have already agreed to engage in private
10   mediation (Joint Rule 26 Report, ECF No. 23, p. 5). If the Court does not dismiss this
11   case outright, the parties will have to mediate their dispute in any event. Therefore, if
12   this case is not dismissed, the Court could and should use its authority to order this
13   required mediation to occur sooner rather than later.
14   III.   Plaintiff Should Not Be Granted Leave to Amend Its Complaint
15          Finally, Plaintiff suggests that, if provided leave to amend, it might set forth
16   “additional factual allegations” regarding Defendant’s breach of the License Agreement
17   and Plaintiff’s termination thereof to demonstrate its alleged entitlement to relief in a
18   third complaint (ECF No. 24, p. 12). Plaintiff has not, however, provided any facts not
19   previously alleged that would, if included in a second amended complaint, alter the fact
20   that Defendant did not actually breach the 2011 License Agreement. Because (i) the
21   relevant facts of this case are already pled; (ii) those facts do not support Plaintiff’s
22   causes of action, (iii) Defendant’s motion to dismiss does not rely on a failure of proof;
23   and (iv) Plaintiff already had a chance to save this pleading when it filed its FAC,
24   Plaintiff should not be granted leave to make a second, futile amendment to its
25   Complaint.
26
27
28
                                                 10
                         DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                      Case No. 2:18-cv-06879-R-SS
 Case 2:18-cv-06879-R-SS Document 25 Filed 01/21/19 Page 12 of 12 Page ID #:231




 1   IV.   Conclusion
 2         Under the facts as alleged by Plaintiff, Defendant did not breach the 2011 License
 3   Agreement. By Plaintiff’s own concession, Defendant’s attempt to obtain trademark
 4   registration for its SHARI’S GOURMET mark was not a breach of the Parties’ 2011
 5   License Agreement. Defendant’s defense raised in the opposition proceeding brought
 6   by Plaintiff is legally not an “attack” on the SHARI marks. Because Defendant did not
 7   breach the agreement, the alleged termination by Plaintiff was improper, and Plaintiff’s
 8   claims for trademark infringement also fail. The Court should order mediation of this
 9   disagreement, as required by the 2011 License Agreement.
10
11   DATED: January 21, 2019               JEFFREY A. ROSENFELD
                                           RACHEL E. K. LOWE
12                                         HOLLY SAPORITO
                                           BRADY COX
13                                         ALSTON & BIRD LLP
14
                                           /s/ Jeffrey A. Rosenfeld
15                                         Jeffrey A. Rosenfeld
                                           Attorneys for Defendants
16                                         PROVIDE COMMERCE, INC.
17
18
19
20
21
22
23
24
25
26
27
28
                                                11
                        DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                     Case No. 2:18-cv-06879-R-SS
